DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1, 7-10, 13-15, 17, 19, 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Detlefsen et al. (US 2012/0184352)(Hereinafter referred to as Detlefsen).



Regarding claim 1, Detlefsen teaches A method of providing language translation with respect to subject text presented in association with a device in a first language (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]), the method comprising; 
receiving information to identify the device and the subject text to a user (At block 1202, the camera 209 of the mobile device 206 captures media content of an object that is local or remote to a wagering game environment. For example, the camera 209 can capture still images, video, or a combination thereof. Examples of objects being captured at a wagering game
establishment include a wagering game machine, multiple wagering game machines, a part of the floor (including wagering game machines), various signage, etc. These objects can also include wagering game players playing at the wagering game machines. Examples of objects being captured outside wagering game establishments include signage at mercantile establishment (e.g., brick-and-mortar restaurants, stores, etc.), signage at a sporting event, etc. Operations continue at block 1204. See paragraph [0092])( At block 1204, the GPS module 212 of mobile device 206 determines a location of the mobile device 206 at a time when the media content is captured by the camera 209. See paragraph [0093]); 
enabling the user to capture a live camera image of the subject text in the first language via a camera on a mobile device video display  (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]); 
enabling the user to select a second language  (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]); 
accessing a data base providing a translated version of the subject text in the second language (Accordingly, the backend server can return the identification of the objects in the viewable area (e.g., wagering game machine). In addition, in some embodiments, image recognition can used to assist in determination of objects in the viewable area. Similarly, various objects remote from a wagering game establishment can be identified based on the location and direction of the mobile device. For example, if a user of a mobile device is located in a certain seat at a sporting event, the overlay module 23 6 can determine that the lens of the camera is facing the scoreboard based on the known location of the scoreboard relative to the location and direction of the mobile device. Operations continue at block 1210. See paragraph [0095]); 
controlling the video display to overlay the translated version of the subject text in the second language at the video display over the image of the text in the first language, wherein the subject text in the second language provides context sensitive help for maintenance of device (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]); 
and displaying an augmented virtual component overlaid over a real corresponding component of the device to assistance in maintenance of the device (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]).

Regarding claim 7, Detlefsen teaches The method of claim 1, further comprising: overlaying virtual graphics in a position within 3D space on a display of the mobile device that augments the display of the device to create complex augmented reality  (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]).

Regarding claim 8, Detlefsen teaches The method of claim 1, wherein an object recognition system of an augmented reality assistance component establishes a communication channel between the augmented reality component and the device enabling additional elements of the device to be augmented on the mobile device (As shown, the mobile device 104 and the wagering game machine 108 can communicate with the server 106. In some instances, the mobile device 104 communicates wirelessly to the wagering game machine 108 and the backend server 106, whereas the machine 108 communicates over a wire to the server 106. See paragraph [0052]).

Regarding claim 9, Detlefsen teaches The method of claim 1, wherein the augmented reality translation system of the augmented reality assistance component extracts a first language from the display of the device and translates the first language into a second language associated with the user in place of the first language (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]).

Regarding claim 10,  Detlefsen teaches A method of providing language translation with respect to subject text presented in association with a device in a first language (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]), the method comprising; 
receiving information to identify the device and the subject text to a user (At block 1202, the camera 209 of the mobile device 206 captures media content of an object that is local or remote to a wagering game environment. For example, the camera 209 can capture still images, video, or a combination thereof. Examples of objects being captured at a wagering game
establishment include a wagering game machine, multiple wagering game machines, a part of the floor (including wagering game machines), various signage, etc. These objects can also include wagering game players playing at the wagering game machines. Examples of objects being captured outside wagering game establishments include signage at mercantile establishment (e.g., brick-and-mortar restaurants, stores, etc.), signage at a sporting event, etc. Operations continue at block 1204. See paragraph [0092])( At block 1204, the GPS module 212 of mobile device 206 determines a location of the mobile device 206 at a time when the media content is captured by the camera 209. See paragraph [0093]); 
enabling the user to capture a live camera image of the subject text in the first language via a camera on a mobile device video display (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]); 
enabling the user to select a second language (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]); 
accessing a data base providing a translated version of the subject text in the second language (Accordingly, the backend server can return the identification of the objects in the viewable area (e.g., wagering game machine). In addition, in some embodiments, image recognition can used to assist in determination of objects in the viewable area. Similarly, various objects remote from a wagering game establishment can be identified based on the location and direction of the mobile device. For example, if a user of a mobile device is located in a certain seat at a sporting event, the overlay module 23 6 can determine that the lens of the camera is facing the scoreboard based on the known location of the scoreboard relative to the location and direction of the mobile device. Operations continue at block 1210. See paragraph [0095]); and 
controlling the video display to overlay the translated version of the subject text in the second language at the video display over the image of the text in the first language, wherein the subject text in the second language provides context sensitive help for maintenance of device (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]).

Regarding claim 13, Detlefsen teaches A method of providing language translation with respect to subject text presented in association with a product in a first language (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]), the method comprising; 
receiving information to identify the product and the subject text to a user (At block 1202, the camera 209 of the mobile device 206 captures media content of an object that is local or remote to a wagering game environment. For example, the camera 209 can capture still images, video, or a combination thereof. Examples of objects being captured at a wagering game
establishment include a wagering game machine, multiple wagering game machines, a part of the floor (including wagering game machines), various signage, etc. These objects can also include wagering game players playing at the wagering game machines. Examples of objects being captured outside wagering game establishments include signage at mercantile establishment (e.g., brick-and-mortar restaurants, stores, etc.), signage at a sporting event, etc. Operations continue at block 1204. See paragraph [0092])( At block 1204, the GPS module 212 of mobile device 206 determines a location of the mobile device 206 at a time when the media content is captured by the camera 209. See paragraph [0093]); 
enabling the user to capture a live camera image of the subject text in the first language via a camera on a mobile device video display (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]); 
enabling selection of a second language (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]); 
accessing a data base providing a translated version of the subject text in the second language (Accordingly, the backend server can return the identification of the objects in the viewable area (e.g., wagering game machine). In addition, in some embodiments, image recognition can used to assist in determination of objects in the viewable area. Similarly, various objects remote from a wagering game establishment can be identified based on the location and direction of the mobile device. For example, if a user of a mobile device is located in a certain seat at a sporting event, the overlay module 23 6 can determine that the lens of the camera is facing the scoreboard based on the known location of the scoreboard relative to the location and direction of the mobile device. Operations continue at block 1210. See paragraph [0095]); and 
controlling the video display to overlay the translated version of the subject text in the second language at the video display over the image of the text in the first language, wherein the subject text in the second language provides context sensitive help for maintenance of device (The overlay imagery can also be a language translation of the wagering game machine. Accordingly, if the language of the text of the wagering game machine is English, the overlay imagery can be Japanese, Chinese, German, etc. In particular, the language can be specific to the player 102 using the mobile device 104. Also, the translation can be for the static images of the wagering game machine ( e.g., title, instructions, etc.), the dynamic real time images ( e.g., the spin results) being produced in response to the wagering game activity, or a combination thereof. SEe paragraph [0059]).

Regarding claim 14, Detlefsen teaches The method of claim 13, wherein the mobile device establishes a wireless connection to the device by connecting to a network socket at an IP address of the device (Each casino 1712 includes a local area network 1716, which includes an access point 1704, a wagering game server 1706, and wagering game machines 1702. The access point 1704 provides wireless communication links 1710 and wired communication links 1708. The wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 802.11, Ethernet, public switched telephone networks, SONET, etc. In some embodiments, the wagering game server 1706 can serve wagering games and distribute content to devices located in other casinos 1712 or at other locations on the communications network 1714. See paragraph [0137]).


Regarding claim 15, Detlefsen teaches the method of claim 13, wherein data from the mobile device is used to adjust the display content (The overlay imagery 804 in this example comprises a graphical user interface to enable side wagering or betting relative to the wagering game activity occurring at the wagering game machine 802. For example, the side betting can include a wager on whether a jackpot will occur, whether a certain level of win will occur, whether a certain number and type of symbol will be part of a slots game result, etc. See paragraph [0082]). 

Regarding claim 17, Detlefsen teaches the method of claim 13, wherein known individual pixels of the device uniquely identify the device or uniquely identify associated information (Also, for operator usage, the overlay imagery can include an identification of the wagering game player current playing at the wagering game machine. The overlay imagery can include whether the amount of money the player has spent for a given time period, if the player is having a winning trend or losing trend currently at the wagering game player. See paragraph [0101])(Accordingly, the backend server can return the identification of the objects in the viewable area (e.g., wagering game machine). In addition, in some embodiments, image recognition can used to assist in determination of objects in the viewable area. See paragraph [0095]).

Regarding claim 19, Detlefsen teaches The method of claim 13, wherein Bluetooth or NFC transmission is employed as a transport technology or to identify the device (Each casino 1712 includes a local area network 1716, which includes an access point 1704, a wagering game server 1706, and wagering game machines 1702. The access point 1704 provides wireless communication links 1710 and wired communication links 1708. The wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 802.11, Ethernet, public switched telephone networks, SONET, etc. In some embodiments, the wagering game server 1706 can serve wagering games and distribute content to devices located in other casinos 1712 or at other locations on the communications network 1714. See paragraph [0137]). 
Regarding claim 20, Detlefsen teaches The method of claim 13, wherein multiple viewers of augmented content are enabled to view individualized augmented content from each viewer's independent viewpoint (Alternatively or in addition, a player's player account can list persons of interest ( e.g., family members or friends), where the account is accessible by the mobile device. In such an application, for all listed persons playing on wagering game machines, the augmented reality display can show lights above their wagering game machine to assist the mobile device user in locating such persons. See paragraph [0085])(The mobile device integration can be with any number of users with a mobile device.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detlefsen et al. (US 2012/0184352)(Hereinafter referred to as Detlefsen) in view of Flaks et al (US 2012/0092328)(Hereinafter referred to as Flaks).

Regarding claim 2, Detlefsen teaches the method of claim 1, but is silent to further comprising: using a depth buffer to determine which elements of a 3D rendering are visible with respect to the device .
Flaks teaches utilizing a z-buffer in augmented reality to determine which virtual elements or real elements are visible based on the depth of each of the elements (In step 642, depth data from the various depth images are combined based on a common coordinate system. For example, if this system receives depth images from multiple cameras, the system will correlate the two images to have a common coordinate system ( e.g., line up the images). In step 644, a volumetric description of the space is created using the depth data. See paragraph [0104])(In step 754, the system renders the previously created three dimensional model of the environment from the point of view of the user of head mounted display device 2 in a z-buffer, without rendering any color information into the corresponding color buffer. This effectively leaves the rendered image of the environment to be all black, but does store the z ( depth) data for the objects in the environment. Step 754 results in a depth value being stored for each pixel ( or for a subset of pixels). In step 756, virtual content (e.g.,virtual images corresponding to virtual objects) is rendered into the same z-buffer and the color information for the virtual content is written into the corresponding color buffer. This effectively allows the virtual images to be drawn on the microdisplay 120 with taking into account real world objects or other virtual objects occluding all or part of a virtual object. See paragraph [0111])( In step 766, the images in the z-buffer and color buffer, as well as the alpha values and the control data for the opacity filter, is adjusted to account for light sources (virtual or real) and shadows (virtual or real). More details of step 766 are provided below with respect to FIG. 12A. In step 768, the composite image based on the z-buffer and color buffer is sent to microdisplay 120. That is the virtual image is sent to microdisplay 120 to be displayed at the appropriate pixels, accounting for perspective and occlusions. In step 770, the control data for the opacity filter is transmitted from processing unit 4 to head mounted display device 2 to control opacity filter 114. Note that the process of FIG. 12 can be performed many times per second ( e.g., the refresh rate). See paragraph [0114])
Detlefsen and Flaks teach of Augmented reality object placement and Flaks teaches that occlusion can be taken into consideration based on the device position and objects in the real environment, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system of Detlefsen with the augmented reality z-buffer and occlusion techniques of Flaks such that the system could provide a more realistic visual appearance of virtual objects placed in the environment.



Regarding claim 3, Detlefsen in view of Flaks teaches The method of claim 2, further comprising: determining a z-value of each element compared against an existing depth buffer z-value at the same screen coordinate, wherein if the existing depth buffer z-value is greater, the pixel is drawn, and wherein if the existing z-value is less than an existing depth buffer z-value at the same screen coordinate, then the pixel is discarded (Flaks; A mask ofalpha values can be used from a rendering pipeline, after z-buffering with proxies for real-world objects. When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object. If the virtual is (virtually) behind a real-world object, then the opacity should be off, as well as any color for that pixel, so the user will only see the real-world object for that corresponding area (a pixel or more in size) of real light. See paragraph [0046]).

Regarding claim 4, Detlefsen in view of Flaks teaches The method of claim 2, further comprising: combining the camera video image with the elements of the 3D rendering that are visible  (Flaks; A mask of alpha values can be used from a rendering pipeline, after z-buffering with proxies for real-world objects. When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object. If the virtual is (virtually) behind a real-world object, then the opacity should be off, as well as any color for that pixel, so the user will only see the real-world object for that corresponding area (a pixel or more in size) of real light. See paragraph [0046]) (Flaks; In step 642, depth data from the various depth images are combined based on a common coordinate system. For example, if this system receives depth images from multiple cameras, the system will correlate the two images to have a common coordinate system ( e.g., line up the images). In step 644, a volumetric description of the space is created using the depth data. See paragraph [0104])( Flaks; In step 754, the system renders the previously created three dimensional model of the environment from the point of view of the user of head mounted display device 2 in a z-buffer, without rendering any color information into the corresponding color buffer. This effectively leaves the rendered image of the environment to be all black, but does store the z ( depth) data for the objects in the environment. Step 754 results in a depth value being stored for each pixel ( or for a subset of pixels). In step 756, virtual content (e.g.,virtual images corresponding to virtual objects) is rendered into the same z-buffer and the color information for the virtual content is written into the corresponding color buffer. This effectively allows the virtual images to be drawn on the microdisplay 120 with taking into account real world objects or other virtual objects occluding all or part of a virtual object. See paragraph [0111])( Flaks;  In step 766, the images in the z-buffer and color buffer, as well as the alpha values and the control data for the opacity filter, is adjusted to account for light sources (virtual or real) and shadows (virtual or real). More details of step 766 are provided below with respect to FIG. 12A. In step 768, the composite image based on the z-buffer and color buffer is sent to microdisplay 120. That is the virtual image is sent to microdisplay 120 to be displayed at the appropriate pixels, accounting for perspective and occlusions. In step 770, the control data for the opacity filter is transmitted from processing unit 4 to head mounted display device 2 to control opacity filter 114. Note that the process of FIG. 12 can be performed many times per second ( e.g., the refresh rate). See paragraph [0114]).

Regarding claim 5, Detlefsen in view of Flaks teaches the method of claim 2, wherein the 3D rendering of the elements is a virtual depth-only rendering of the device  (Flaks; A mask of alpha values can be used from a rendering pipeline, after z-buffering with proxies for real-world objects. When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object. If the virtual is (virtually) behind a real-world object, then the opacity should be off, as well as any color for that pixel, so the user will only see the real-world object for that corresponding area (a pixel or more in size) of real light. See paragraph [0046]) ( Flaks; In step 754, the system renders the previously created three dimensional model of the environment from the point of view of the user of head mounted display device 2 in a z-buffer, without rendering any color information into the corresponding color buffer. This effectively leaves the rendered image of the environment to be all black, but does store the z ( depth) data for the objects in the environment. Step 754 results in a depth value being stored for each pixel ( or for a subset of pixels). In step 756, virtual content (e.g.,virtual images corresponding to virtual objects) is rendered into the same z-buffer and the color information for the virtual content is written into the corresponding color buffer. This effectively allows the virtual images to be drawn on the microdisplay 120 with taking into account real world objects or other virtual objects occluding all or part of a virtual object. See paragraph [0111]).

Regarding claim 6, Detlefsen in view of Flaks teaches the method of claim 2, wherein 3D rendering of the device extracts 2D information from a display of the device to produce a 3D image of the device (Flaks; A mask of alpha values can be used from a rendering pipeline, after z-buffering with proxies for real-world objects. When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object. If the virtual is (virtually) behind a real-world object, then the opacity should be off, as well as any color for that pixel, so the user will only see the real-world object for that corresponding area (a pixel or more in size) of real light. See paragraph [0046]) (Flaks; In step 642, depth data from the various depth images are combined based on a common coordinate system. For example, if this system receives depth images from multiple cameras, the system will correlate the two images to have a common coordinate system ( e.g., line up the images). In step 644, a volumetric description of the space is created using the depth data. See paragraph [0104])( Flaks; In step 754, the system renders the previously created three dimensional model of the environment from the point of view of the user of head mounted display device 2 in a z-buffer, without rendering any color information into the corresponding color buffer. This effectively leaves the rendered image of the environment to be all black, but does store the z ( depth) data for the objects in the environment. Step 754 results in a depth value being stored for each pixel ( or for a subset of pixels). In step 756, virtual content (e.g.,virtual images corresponding to virtual objects) is rendered into the same z-buffer and the color information for the virtual content is written into the corresponding color buffer. This effectively allows the virtual images to be drawn on the microdisplay 120 with taking into account real world objects or other virtual objects occluding all or part of a virtual object. See paragraph [0111])( Flaks;  In step 766, the images in the z-buffer and color buffer, as well as the alpha values and the control data for the opacity filter, is adjusted to account for light sources (virtual or real) and shadows (virtual or real). More details of step 766 are provided below with respect to FIG. 12A. In step 768, the composite image based on the z-buffer and color buffer is sent to microdisplay 120. That is the virtual image is sent to microdisplay 120 to be displayed at the appropriate pixels, accounting for perspective and occlusions. In step 770, the control data for the opacity filter is transmitted from processing unit 4 to head mounted display device 2 to control opacity filter 114. Note that the process of FIG. 12 can be performed many times per second ( e.g., the refresh rate). See paragraph [0114]).


Claims 11, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detlefsen et al. (US 2012/0184352)(Hereinafter referred to as Detlefsen) in view of Qi Yue (“3D Modeling and Augmented Reality”, IUCS, 2010.)(Hereinafter referred to as Yue).

Regarding claim 11, Detlefsen teaches the method of claim 10, but is silent to wherein the maintenance to be performed on the device includes one or more of reconnecting a loose wire, directing a technician where to insert a key, directing a technician which buttons to select, and directing a technician which connections to check.
Yue teaches a technique of augmented reality videos for providing instructions on how to perform certain maintenance and building functions (See Abstract and figure 4 and caption.  Fig. 4. Superimposed textual instructions(a), demo video clips(b), 3D animations(c) and 3D jig model(d) on the real scene. )
Detlefsen and Yue teach augmenting information to a user about real objects and Yue teaches that the information can include assembly/disassembly instructions, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system of Detlefsen with video instructions technique of Yue such that the system could provide assembly or disassembly when an issue arises on a particular machine.


Regarding claim 12, Detlefsen teaches The method of claim 10, but is silent to wherein maintenance assistance provided includes one or more of displaying text, displaying a pre-recorded video, and displaying an augmented virtual component overlaid over a real corresponding component.
Yue teaches a technique of augmented reality videos for providing instructions on how to perform certain maintenance and building functions (See Abstract and figure 4 and caption.  Fig. 4. Superimposed textual instructions(a), demo video clips(b), 3D animations(c) and 3D jig model(d) on the real scene. )
Detlefsen and Yue teach augmenting information to a user about real objects and Yue teaches that the information can include assembly/disassembly instructions, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system of Detlefsen with video instructions technique of Yue such that the system could provide assembly or disassembly when an issue arises on a particular machine.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detlefsen et al. (US 2012/0184352)(Hereinafter referred to as Detlefsen) in view of Momeyet et al. (US 2012/0293551)(Hereinafter referred to as Momeyer).

Regarding claim 16, Detlefsen teaches the method of claim 13, but is silent to wherein adjustments to the display content include enabling player-selectable touchscreen buttons on the mobile device that perform a same action as pressing a physical button on the device .
Momeyer teaches interacting with a mobile augmented reality device that can detect a force touch to cause a function on a physical device to be performed (FIG. 9 illustrates, by way of example, a user 101 contacting the touch screen display 102 of computing device 100 that includes an AR application that mimics the force requirements of real-world objects. FIG. 9 illustrates shows a real-world object in the form of a stereo 350 that includes a real-world selectable object in the form of a power button 352. The power button 352 has a force requirement for selection, e.g., a 5 N force may be required to depress the power button 352. The stereo 350 may include other selectable objects, as illustrated by button 354, which may have differing force requirements. The computing device 100 displays on the touch screen display 102 an AR representation 360 of the stereo 350. The AR representation 360 is an image, or series of images, captured by camera 112, which includes a selectable object in the form of a virtual power button 362 and virtual button 364 that are associated with the power button 352 and button 354 on the stereo 350 and may also include augmented data, such as overlaid text or graphics (shown as shading on virtual power button 362 and button 364). Producing AR representations ofreal-world objects is well known in the art. The virtual power button 362 responds to a similar level of force as the real-world power button 352. In other words, when the user 101 contacts the virtual power button 362, illustrated by starburst 372, the force level of the contact, as detected by the force sensors 106 (shown in FIG. 2), is compared to a force threshold that is associated with the force requirement of the real-world power button 352. By way of example, the force threshold may be the same as the force requirement of the power button 352. Alternatively, the force threshold may be based on a ratio of force requirements of the real-world selectable objects on the stereo 350, e.g., the force thresholds associated with virtual power button 362 and virtual button 364 may have the same ratio as the force requirements of the power button 352 and the play button 354. When the force level of the contact 372 is greater than the force threshold, the selection of the virtual power button 362 may control the computing device 100, e.g. to launch a music application on the computing device 100. If desired, the computing device 100 may be in wireless communication with the stereo 350 as illustrated by the arrow 374 between a transceiver 114 on the computing device 100 and the receiver 356 on the stereo 350. Wireless communication may be accomplished through WiFi, Bluetooth, or any other desired wireless protocol. Selection of the virtual power button 362 may cause the computing device 100 to wirelessly communicate with the stereo 350 to control the stereo 350, e.g., to turn the stereo 350 on (or off). While FIG. 9 illustrates a specific implementation that includes a stereo, the present embodiment contemplates the use of force mimicry with any realworld object and augmented reality representation. See paragraph [0055])
Detlefsen and Momeyer teach of augmented reality representations of devices on an external mobile device and Momeyer teaches that the external mobile device can control the physical device with real force requirements, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system of Detlefsen with the augmented reality touch interaction force technique of Momeyer such that the user can have a similar feel as to using the actual device when performing similar functions. 

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detlefsen et al. (US 2012/0184352)(Hereinafter referred to as Detlefsen) in view of Shibata et al. (“A View Management Method for Mobile Mixed Reality Systems”, 2008)(Hereinafter referred to as Shibata).

Regarding claim 18, Detlefsen teaches the method of claim 17, but is silent to wherein the uniquely identified associated information is an IP address.
Shibata teaches a technique of augmenting a device with an IP address (Figure 15 (a) is the conceptual image of the application. At the wiring closet, the users can see superimposed annotations, which include IP addresses, MAC addresses, traffic, and so on. Figure 15 shows the block diagram of the system. We developed the system based on the framework, which we proposed [SHF∗06]. The Open Micro Server (OMS) is used for gathering network information. The OMS is a Linuxbased small computer that has three Ethernet connectors. It works as a network bridge and simultaneously it collects information such as IP addresses, MAC addresses, protocol type, traffic, and so on. We put the OMSs into LAN to monitor network packets and they notify network information to the MR content server via the OMS server at regular intervals. Therefore, the users can check current network information to fin out a problem in the LAN. See page 23, section 5.3.1 Overview)
Detlefsen and Shibata teach of augmenting information about devices and Shibata teches that the augmented information could include an IP address, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system of Detlefsen with the IP augmentation technique of Shibata such that the user would be able to know the network address of specific devices or ports for data transmission and troubleshooting purposes.




Conclusion
The present application is being examined under the pre-AIA  first to invent provisions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611